Citation Nr: 9912180	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is currently not shown to have impaired 
hearing in the right ear which is considered to be a 
disability for VA compensation purposes.  

3.  The veteran's claim of service connection for impaired 
hearing in the left ear is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

1.  The claim of service connection for defective hearing in 
the right ear must be denied by operation of law.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (1998).

2.  A well-grounded claim of service connection for defective 
hearing in the left ear has been presented.  38 U.S.C.A. 
§ 5107(a).  

(The issue of service connection for a low back strain and 
defective hearing in the left ear is discussed in the Remand 
portion of this document.)



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Right ear hearing loss

Initially, the Board notes that a determination as to whether 
the veteran has submitted a well-grounded claim with regard 
to the issue of service connection for a right ear hearing 
loss need not be addressed.  The concept of a well-grounded 
claim applies to the character of the evidence presented by a 
claimant.  For purposes of this decision, there is no dispute 
as to the evidence, but only to the law and its meaning; the 
concept of well grounded is not applicable.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The report of an audiometric examination performed as part of 
a VA examination in October 1996 recorded pure tone air 
conduction thresholds as 0, 10, 10 and 5 in the right ear at 
1000, 2000, 3000 and 4000 Hertz, respectively.  A speech 
discrimination score of 100 percent was also recorded for the 
right ear.  The examiner noted that hearing sensitivity was 
within normal limits for compensation purposes in the right 
ear. 

Where the law, and not the evidence is dispositive, a claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis, supra.  
Consequently, the veteran's claim for service connection for 
right ear defective hearing must be denied by operation of 
law.


II.  Left ear hearing loss

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Veterans Appeals (Court) has further 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for other organic diseases of the nervous system is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991 & Supp. 1998).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

A left ear hearing loss was first documented at enlistment.  
The audiological evaluation showed pure tone thresholds, in 
decibels, as 55, 65, 60 and 60 at 500, 1000, 2000 and 4000 
Hertz, respectively.  

Subsequently, in July 1967, the veteran presented for 
treatment with complaints of worsening hearing ability in the 
left ear due to exposure to nearby mortars.  Audiological 
examination at this time showed pure tone thresholds in 
decibels, as 40, 50, 55 and 60+ at 500, 1000, 2000 and 4000 
Hertz, respectively.  The final impression was that of severe 
sensorineural hearing loss in the left ear, longstanding, of 
known etiology.  

Audiological evaluation at separation showed pure tone 
thresholds in decibels, as 45, 50, 45 and 45 at 500, 1000, 
2000 and 4000 Hertz, respectively.  

In September 1974, the veteran underwent an exploratory 
tympanotomy of his left ear.  It was initially thought that 
the veteran had conductive hearing loss; however, following 
the surgery, it was suspected that the veteran was suffering 
from sensorineural hearing loss with crossover.  The VA 
audiological examination conducted in October 1996 showed 
profound, complete loss of hearing on the left.  

There is evidence suggesting that the veteran's preexisting 
left ear hearing loss underwent an increase in severity in 
service; however, it is not clear from the record whether the 
increase in disability was beyond the natural progress of any 
disease and, if so, whether there is any current disability 
related to the increased symptomatology in service.  

The Board finds that the veteran's claim of service 
connection for defective left ear hearing is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  In light of 
the above evidence, the veteran should be afforded another 
examination to determine whether the veteran's left ear 
hearing loss increased in severity beyond the natural 
progress of the disease and, if so, whether there is any 
current disability related to the increased symptomatology in 
service.  



ORDER

The claim of service connection for right ear defective 
hearing is denied.  

As a well-grounded claim of service connection for left ear 
defective hearing has been submitted, the appeal to this 
extent is allowed subject to the discussion hereinbelow.  



REMAND

The veteran contends that he suffers from a low back 
condition due to an incident in service whereby he injured 
his back while lifting 55-gallon drums.   

The veteran asserted that a Dr. Liles, whose practice was 
located in Norwood, North Carolina, treated him for his back 
condition as early as 1968.  He also stated that he attempted 
to reenter the Army around 1971, but that he was refused due 
to his medical condition, which was discerned during a 
medical examination conducted in Charlotte, North Carolina.  
Evidence to support these assertions, however, is not 
associated with the claims file.

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  An application is considered incomplete if the VA is 
put on notice of the likely existence of competent medical 
evidence that would, if true, be relevant to, indeed 
necessary for, a full and fair adjudication of an appellant's 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board notes that competent evidence of a causal 
relationship between the veteran's low back disability and 
his service is central to adjudication of the veteran's 
claim.  As such, additional steps should be taken to attempt 
to obtain more complete medical records.  

Furthermore, as noted above, when a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  In light of 
the above evidence, the veteran should be afforded another 
audiological examination to determine whether his left ear 
hearing loss increased in severity beyond the natural 
progress of the disease in service and, if so, whether there 
is any current disability related to the increased 
symptomatology in service.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to notify 
him of the necessity of providing 
statements from any doctors or other 
health care provider who might provide 
competent evidence of a nexus between his 
low back disability and service.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should take appropriate steps 
to secure any additional service medical 
records and records from Dr. Liles and 
associate them with claims folder.  

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
left ear hearing loss before and since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

4.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the nature and likely etiology 
of the claimed left ear hearing loss 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to the likelihood 
that the veteran's preexisting left ear 
hearing loss underwent an increase in 
severity beyond natural progress during 
his period of military service. If so, 
then the examiner should also provide an 
opinion as to the medical probability 
that the currently demonstrated left ear 
hearing loss disability is due to any 
such disease process which was aggravated 
by service or other injury which was 
incurred in service .  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

5.  Then, after undertaking any 
additional development deemed 
appropriate, including a VA examination 
of the veteran's back if necessary, the 
RO should review the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

